AO 2458 (Rev. 02/ 18)   Judgment in a Criminal Case
                        Sheet I



                                           UNITED STATES DISTRICT COURT
                                                              Eastern District of Pennsylvania
                                                                                          )
               UNITED ST ATES OF AMERlCA                                                  )     JUDGMENT IN A CRIMINAL CASE
                                    v.                                                    )
                                                                                          )
                    ZACKERIE RODRIGUEZ                                                          Case Number: DPAE:2:18CR00080-001
                                                                   IL.                    ~      USM Number: 69754-066

                                                              JUNO 5 2019 ~                       Leigh Skipper, Esq.
                                                                                                Defendant's Attorney
THE DEFENDANT:                                         KAl EB · .,.,_.,, ,                )
                                                      °'y
                                                      u,           •,,.',;//AN, ...,r•1erK,
liZ! pleaded guilty to count(s)          1 and 2                      o. CJ~rk
                                                            - - - - D~_

D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:



                                                                                                                              9/3/2017          1

 18:2252(a)(4 )(B)(b )(2)            possession of child pornography                                                          11/21/2017        2



       The defendant is sentenced as provided in pages 2 through                         __
                                                                                          7 _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                                     Dis            Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenoant must notify the court and United States attorney of material changes in econorruc circumstances.




                                                                                                     ,,


                                                                                     ~ - PADOVA                        USDJ
                                                                                        Name and Title of Judge




                                                                                        Date
                                                                                                    &     hf ),,d11
                                                                                                                                           Id
AO 2458 (Rev. 02/ 18) Judgment in Criminal Case
                      Sheet 2 - Imprisonment

                                                                                                       Judgment -          2 - of
                                                                                                                    Page - -        7
 DEFENDANT: ZACKERIE RODRIGUEZ
 CASE NUMBER: DPAE:2:18CR00080-001

                                                              IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:

  184 months as to each of count 1 and 2 of the indictment, such terms to run concurrently.




     ~ The court makes the following recommendations to the Bureau of Prisons:

  The court strongly recommends that the defendant be placed in an appropriate values program, vocational program, therapy
  program and academic program and that these programs be made available to the defendant. The court recommends that
  the defendant be designated to an institution in the EDPA or as close as possible .

     fill' The defendant is remanded to the custody of the United States Marshal.

     0      The defendant shall surrender to the United States Marshal for this district:

            0   at                                 0   a.m.     •    p.m.     on

            0   as notified by the United States Marshal.

     0      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            0   before 2 p.m. on

            0   as notified by the United States Marshal.

            0   as notified by the Probation or Pretrial Services Office.



                                                                    RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                          to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                    UNITED STATES MARSHAL



                                                                            By
                                                                                                 DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                                     Judgment- Page   - -=----   of   7
DEFENDANT: ZACKERIE RODRIGUEZ
CASE NUMBER: DPAE:2:18CR00080-001
                                                          SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
     Life as to counts 1 and 2 of the indictment . such terms to run concurrently.




                                                       MANDATORY CONDITIONS

1.      You must not commit another federal , state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
4.       ~ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.       ~ You must cooperate in the collection of DNA as directed by the probation officer.             (check   if applicable)
6.       [!'j'   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 , et seq.) as
                 directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
                 reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.       D You must participate in an approved program for domestic violence.         (check   if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3A - Supervised Release
                                                                                                Judgment- Page _ _ _ _ _ of _ _ _ _ __
DEFENDANT: ZACKERIE RODRIGUEZ
CASE NUMBER: DPAE:2:18CR00080-001

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.    You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers ).
11 .   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                      Date
                                                                                                                  - - - - - - - - -- - -
AO 2458 (Rev. 02/ 18) Judgment in a Criminal Case
                      Sheet 38 - Supervised Release
                                                                                            Judgment- Page   5     of
DEFENDANT: ZACKERIE RODRIGUEZ
CASE NUMBER: DPAE:2 :18CR00080-001

                                    ADDITIONAL SUPERVISED RELEASE TERMS
     The defendant shall participate in a program at the direction of the probation officer aimed at learning a vocation or
improving the defendant's literacy, education level or employment skills, needed to obtain and maintain gainful
employment, The defendant shall remain in any recommended program until completed or until such a time as the
defendant is released from attendance from the probation officer.
     The defendant shall submit to an initial inspection by the U.S. Probation Office and to any examinations during
supervision of the defendant's computer and any devices, programs, or applications . The defendant shall allow the
installation of any hardware or software systems which monitor or filter computer use. The defendant shall abide by the
standard conditions of the computer monitoring and filtering that will be approved by this Court. The defendant is to pay
the cost of the computer monitoring not to exceed the monthly contractual rate, in accordance with the probation officer's
discretion .
     The defendant shall follow the directions of the U.S. Probation Office regarding any contact with children of either sex,
under the age of 18. The defendant shall not obtain employment or perform volunteer work which includes, as part of its
job/work description, contact with minor children .
    The defendant shall participate in a sex offender program for evaluation and treatment and abide by the rules of any
such program until satisfactorily discharged. While in the treatment program , the defendant shall submit to risk
assessment , psychological testing, and physiological testing , which may include but is not limited to , polygraph or other
specific tests to monitor compliance with supervised release and treatment conditions.
    The defendant shall provide the U.S. Probation Office with full disclosure of his financial records to include yearly
income tax returns upon the request of the U.S. Probation Office. The defendant shall cooperate with the probation officer
in the investigation of his/her financial dealings and shall provide truthful monthly statements of his income.
    The defendant is prohibited from incurring any new cred it charges or opening additional lines of credit without the
approval of the probation officer, unless the defendant is in compliance with a payment schedule for any fine or restitution
obligation . The defendant shall not encumber or liquidate interest in any assets unless it is in direct service of the fine or
restitution obligation or otherwise has the express approval of the Court.
    The defendant shall notify the United States Attorney for this district within 30 days of any change of mailing or
residence address that occurs while any portion of the restitution remains unpaid .
AO 245B (Rev. 02/ 18)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                             Judgment -   Page   6     of        7
 DEFENDANT: ZACKERIE RODRIGUEZ
 CASE NUMBER: DPAE:2:18CR00080-001
                                                 CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment                   JVT A Assessment*                                            Restitution
 TOTALS             $ 200.00                      $                                  $                           $ 3,000.00



 D The determination ofrestitution is deferred until - - - - . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned _payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.




  New York, NY 10163-4668




 TOTALS                                $                        3,000.00           $ - - - - - - -3,000.00
                                                                                                   ----



 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 ~     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       ~ the interest requirement is waived for the               D fine       ~ restitution.

       D the interest requirement for the             D fine        D      restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015 , Pub. L. No. 114-22.
 ** Findings for the total amount oflosses are required under Chapters 109A, 110, 110A, and                113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                       Sheet 6    Schedule of Payments
                                                                                                                                      7_ of
                                                                                                                    Judgment - Page _ _                      7
DEFENDANT: ZACKERIE RODRIGUEZ
CASE NUMBER: DPAE:2:18CR00080-001

                                                          SCHEDULE OF PAYMENTS

Having assessed the defendant' s ability to pay, payment of the total criminal monetary penalties is due as follows:

A     Ill   Lump sum payment of S           200.00                 due immediately, balance due


            •liZl   not later than                                      , or
                                                                                    liZl
                    in accordance with
                                           •    C,
                                                      •    D,
                                                                   •     E,or              F below; or

B     •     Payment to begin immediately (may be combined with                   • c,           OD,or        D F below); or

C     D     Payment in equal        _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ __ _ _ _ over a period of
                            (e.g., months or years), to commence _ ____ (e.g. , 30 or 60 days) after the date of this judgment; or

D     D Payment in equal            _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                            (e.g., months or years), to commence _ _ _ __ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

E     D Payment during the term of supervised release will commence within       _ _ _ _ _ (e.g. , 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     Ill   Special instructions regarding the payment of criminal monetary penalties:
             The restitution is due immediately, the Court recommends that the defendant make restitution payments from any wages he may earn in
             prison in accordance with the Bureau of Prisons Financial Responsibility Program. If the defendant participates in the program, the defendant
             shall provide a minimum payment of $25.00 per quarter towards the restitution . Any portion of the restitution that is not paid in full at the time of
             the defendant's release from imprisonment shall become a condition of supervision and shall be due in monthly payments of not less than
             $ 200.00 per month to commence 60 days after release from imprisonment to a term of supervision.


Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

~    The defendant shall forfeit the defendant's interest in the fo llowing property to the United States:
      one Samsung SM-T360 Galaxy Tablet; one Alcatel 5065N Cellular Telephone; one Black Emtec USB Thumb drive


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
